Citation Nr: 1820142	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-28 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to June 1970.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. A notice of disagreement was received in August 2013, a statement of the case was issued in June 2014, and a VA Form 9 was received in August 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2017 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for tinnitus has been raised by the record in the August 2014 VA Form 9 and the April 2017 BVA Hearing.  The matter is REFERRED to the AOJ for any appropriate action.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss is casually or etiologically due to acoustic trauma during service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing Loss 

The Veteran seeks entitlement to service connection for bilateral hearing loss.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (a) (2017). 

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on her behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts/Analysis

The Veteran asserts his bilateral hearing loss is due to exposure to acoustic trauma during service.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

First, the Veteran has a current bilateral hearing loss disability, as defined by VA regulations. See March 2013 VA examination. As such, Shedden element (1) is met.

Next, the Board finds that exposure to acoustic trauma is been conceded. The Veteran asserted that he was exposed to small arms fire, as well as to high-pitched carpentry equipment while serving as a carpenter on a repair ship, approximately eight to nine hours a day, five to six days a week. He also asserts he was exposed to acoustic trauma while serving watch in the boiler room of the ship. Personnel records indicate the Veteran served on the U.S.S. Vulcan, with a related civilian occupation of a ship carpenter. See DD-214. Resolving all reasonable doubt in his favor, the Board finds that the Veteran was exposed to acoustic trauma during service and as such, Shedden element (2) is met.

As for Shedden element (3), nexus, the Board finds that the evidence is at least in equipoise that the Veteran's bilateral hearing loss due to service. The Board notes the March 2013 VA examiner's opinion that the Veteran's current hearing loss was not caused by or a result of military noise exposure because the Veteran did not experience hearing loss until 16 years post service, citing to the Institute of Medicine finding that there is no scientific basis on which to conclude that a hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure. Importantly, however, the Veteran submitted a February 2017 private medical opinion, stating that after reviewing the Veteran's discharge document, personnel file, and service records, it was at least as likely as not that the Veteran's hearing loss was a result of his excessive noise exposure during service. The private audiologist explained that according to the American College of Occupation and Environmental Medicine, noise exposure without the use of hearing protection can cause and/or contribute to noise-induced loss, acoustic trauma in individuals. 

The Board finds the February 2017 private audiologist's opinion at least as persuasive as the negative March 2013 VA medical opinion. The Board finds no adequate basis to reject the evidence of record that is favorable to the Veteran, based on a lack of credibility or probative value. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

Given the evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hearing loss. The Veteran has a current diagnosis, exposure to acoustic trauma during service, and a medical opinion that relates his current diagnosis to his time in service.

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. As such, the Veteran's service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


